—In a proceeding pursuant to EPTL 8-1.1 to determine a charitable bequest, the appeal is from an order of the Surrogate’s Court, Westchester County (Emanuelli, S.), dated May 19, 1998, which denied the motion of Independent Engine Co. 2, a volunteer fire company, to vacate a prior decree of the same court, dated November 26, 1997, entered upon its default in answering the petition, deeming Article Third (i) of the Last Will and Testament of Gertrude L. Tobin to be void and of no force and effect, and vesting 5% of the residuary estate equally in six other volunteer fire companies.Ordered that the order is affirmed, with costs payable by the appellant.The Surrogate properly determined that the appellant presented neither a reasonable excuse for its default nor a meritorious defense which would justify the vacatur of the default (see, Roussodimou v Zafiriadis, 238 AD2d 568; see also, *628Matter of Kraetzer, 119 Misc 2d 436, 437-438; Matter of Axe, 89 Misc 2d 86, 88-89; Leardon v Dart, 175 Misc 318). S. Miller, J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ., concur.